UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-7323


NORMAN ALAN KERR,

                Petitioner - Appellant,

          v.

WARDEN K. ROGERS,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Mary G. Lewis, District Judge.
(5:16-cv-00278-MGL)


Submitted:   November 22, 2016                Decided:    November 28, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Norman Alan Kerr, Appellant Pro Se. Christopher Gibbs, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Norman Alan Kerr, a federal prisoner, appeals the district

court’s    order     adopting    the    recommendation          of    the   magistrate

judge     and   denying      relief    on       his   28     U.S.C.   § 2241       (2012)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.           Kerr v. Rogers, No. 5:16-cv-00278-MGL (D.S.C.

Sept. 20, 2016).           We deny Kerr’s motion for a certificate of

appealability        as    unnecessary          and   deny     his    motion    for     a

transcript      at   government       expense.          We    dispense      with    oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                               AFFIRMED




                                            2